DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Claim element “input unit” of claim 3 is no longer interpreted under 35 U.S.C. 112(f), however, claim elements “docking unit” of claim 1 and “adapter unit” of claim 8 meet the three prong analysis according to MPEP 2181, and do not have a sufficiently definite meaning as the name for the structure, as purported by Applicant on page 6 of Applicant’s responses filed 04/22/2021. 
Applicant remarks on pages 9-11 of Applicant’s responses filed 04/22/2021 that Frelburger (US 6475146) does not teach “an ultrasound acquisition assembly comprising a size and weight to be carried in a user's hand”, “using the CPU of the mobile display device to generate ultrasound images based on the ultrasound image data”, and wherein the ultrasound acquisition assembly is operable to generate an ultrasound image only when the docking unit and the mobile display device are coupled, as required by claim 1.
Applicant’s remarks have been fully considered and found partially persuasive. 
While Applicant’s arguments are persuasive that Frelburger does not teach that the ultrasound acquisition assembly comprises a size and weight to be carried in a user’s hand, Applicant’s arguments regarding using the CPU of the mobile display device to generate ultrasound images based on the ultrasound image data and the ultrasound acquisition assembly being operable to generate ultrasound image only when the docking unit and the mobile display device are couple are NOT persuasive. 
Frelburger states in col. 12, lines 50-52 states that “the PDA user interface 145 may provide full control over all functions of the system 100 or just a subset of the functions” and col. 12 lines 55-58 that “The sonographer's interactions with the PDA user interface 145 cause the 
Regarding the limitation, “the ultrasound acquisition assembly being operable to generate ultrasound image only when the docking unit and the mobile display device are coupled” Frelburger states in col. 8, lines 28-32 that “When the PDA 140 is docked with the ultrasound system 100 via the PDA interface 130 and external interface 175, the configuration/control application 150 is capable of exchanging data with and controlling the ultrasound system 100”, including image generation as outlined in col. 3, lines 50-59. Here the docking of the PDA is taught to configure the ultrasound system 100 to generate images as required by the limitation. 
Frelburger’s teachings have been combined with Wang, which teaches a portable processing unit 16 coupled to a laptop, to teach the limitation directed to the ultrasound acquisition assembly comprising a size and weight to be carried in a user's hand.
Therefore the claims stand rejected. 

Withdrawn Rejections
Pursuant of applicant's amendments filed on 04/22/2021, rejections made to claims 1-13 under 35 U.S.C. 112(a) have been withdrawn.
Pursuant of applicant's amendments filed on 04/22/2021, rejections made to claims 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.





	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“Docking unit” configured to couple to a mobile display device and “communication interface” configured to establish communication between the docking unit and the mobile display device in claim 1.
 “Adapter unit” configured to enable connection of a particular type of mobile display device to the communication interface in claim 8. 
A review of the P.G. Pub. Version of the specification discloses that the docking unit of claim 1 is device providing a plug and socket connection to both a mobile display device and a probe in paragraph 40; the communication interface of claim 1 is universal serial bus in paragraph 18; and the adapter unit is a frame for inserting the mobile display according paragraph 55. 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frelburger, et al., US 6475146, hereafter referred to as “Frelburger” (cited in the IDS dated 05/29/2020) in view of Wong, et al., US 20050251035, hereafter referred to as “Wong” (cited in the IDS dated 05/29/2020).

Regarding claim 1, Frelburger teaches a portable ultrasound imaging system, comprising: 
an ultrasound acquisition assembly (see the medical diagnostic imaging system in claim 1) 
an ultrasound transducer array (see transducer 105 of fig. 1 and col. 3, lines 18-21); and 
a docking unit (see ultrasound system 100 of the medical diagnostic imaging system in fig. 1) operably connected to the ultrasound transducer array and configured to couple to a mobile display device (see fig. 1 and col. 2, lines 4-20 which explains the coupling of the ultrasound system to the transducer and a personal data assistant (PDA)), 
the mobile display device (see PDA of fig. 1) comprising a touch screen display (col. 5, line 11-17), a central processing unit (CPU), and a second memory unit (see col. 6 lines 18-24 for the CPU and memory), 
wherein the docking unit comprises: 
a housing (col. 8, lines 40-45 explains that the PDA may be docked in a cradle on the ultrasound system so that it is inherent that the ultrasound system 100 includes a housing); 
a beamformer (see transmit beamformer 110 in fig. 1) coupled to the housing and in communication with the ultrasound transducer array (see fig. 1 and col. 3, lines 18-20)); and
 a communication interface (see PDA interface 130 in fig. 1) coupled to the housing and configured to establish communication between the docking unit and the mobile display device (col. 4, lines 19-24); 

wherein the ultrasound software comprises instructions for: 
copying at least a portion of the ultrasound software from the first memory unit to the second memory unit of the mobile display device (step 204 of fig. 2 indicates that the PDA is docked to the imaging system which initiates the configuration/control application 150 to control the imaging system in col. 12, lines 46-52); 
receiving inputs via the touch screen display (see col. 12, lines 46-52 for the use of the user interface to control the imaging system);
controlling the ultrasound transducer array based on the received inputs to obtain ultrasound image data (col. 12, lines 52-58 for the input of data, amounting to controlling of the imaging system); 
using the CPU of the mobile display device to generate ultrasound images based on the ultrasound image data (see step 208 in fig. 2 and col. 12 lines 55-58 for the performance of requisite functions of the imaging system including generation ultrasound image data. Col. 12, lines 50-52 states that “the PDA user interface 145 may provide full control over all functions of the system 100 or just a subset of the functions”); and 
outputting the ultrasound images to the touch screen display (col. 9, lines 3-7), 
wherein the ultrasound acquisition assembly is operable to generate an ultrasound image only when the docking unit and the mobile display device are coupled (col. 8, lines 28-32 states that “When the PDA 140 is docked with the ultrasound system 100 via the PDA interface 130 and external interface 175, the configuration/control application 150 is capable of 
While Frelburger states in col. 5 lines 64-67 that “The disclosed embodiments integrate one or more PDA's with an ultrasound imaging system 100 so as to leverage the functionality and physical size of the PDA to enhance the usability of the ultrasound imaging system 100” Frelburger does not explicitly state that the ultrasound acquisition assembly comprises a size and weight to be carried in a user's hand.
However, Wong teaches a modular portable ultrasound system (see fig. 1 and abstract) including an ultrasound acquisition assembly (see portable processor housing 16 of fig. 1 and paragraph 53, interfaced with a personal computer 15 and a handheld ultrasound 14) comprising a size and weight to be carried in a user's hand (paragraph 55 includes that the processing unit 16 is compact and portable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Frelburger’s ultrasound system 100 with Wong’s battery for improved sizing of the system. See paragraph 4 of Wong.

Regarding claim 2, Frelburger wherein the docking unit further comprises a signal processor (see receive beamformer in col. 4 lines 8-18) configured to process beamformed image signals received from the beamformer (see col. 4 lines 8-18), and to generate the ultrasound image data based on the beamformed image signals (see col. 3, lines 50-56).

Regarding claim 3, Frelburger further teaches wherein the docking unit further comprises a further input device for receiving a user input to command the portable ultrasound imaging system (see user interface 135 of fig. 1).



Regarding claim 5, Frelburger further teaches wherein the ultrasound acquisition assembly further comprises a probe head that comprises the ultrasound transducer array (col. 3, lines 41-46).

Regarding claim 6, Frelburger further teaches wherein the probe head is cable-connected to the docking unit (Col. 3, lines 18-26 describe coupling of the transducer to the ultrasound system 100 by electronic hardware components and it is therefore obvious to one of ordinary skill in the art that the connection between the probe and the ultrasound system 100 is the same cable connection used for the connection of the ultrasound system 100 and the PDA described in col. 5, lines 31-32).

Regarding claim 7, Frelburger further teaches wherein the ultrasound transducer array is disposed within the housing of the docking unit (see col. 10 lines 16-24 which describes usage of a selected transducer with the ultrasound system 100).

Regarding claim 8, Frelburger further teaches wherein the ultrasound image acquisition assembly further comprises an adapter unit (cradle col. 5, lines 25-31), wherein the communication interface is configured as a plug and socket connection (see col. 6, lines 55-61 for the external interface 175 described as a universal serial bus, IEEE 1394 (FirewireTM) or an Ethernet), and wherein the adapter unit is configured to enable connection of a particular type of mobile display device to the communication interface (cradle col. 5, lines 25-31).



Regarding claim 10, Frelburger further teaches wherein, when the mobile display device is connected to the docking unit, the mobile display device is configured to identify, to the docking unit, the mobile display device as operable to run the at least a portion of the ultrasound software (col. 12, lines 18-29).

Regarding claim 11, Frelburger further teaches wherein the communication interface (external interface 175) is configured to establish communication with the mobile display device using an industry standard wired interface (col. 6, lines 49-61).

Regarding claim 12, Frelburger further teaches wherein the communication interface is configured to establish communication with the mobile display device using a wireless interface (col. 4, lines 25-30).

Regarding claim 13, Frelburger teaches all the limitations of claim 1 above. 
Frelburger fails to teach wherein the docking unit further comprises a battery disposed within the housing and configured to provide electrical power to the ultrasound transducer array and the beamformer.
However, Wong teaches wherein the docking unit (portable data/video processing unit 16 of fig. 1 and 5B) further comprises a battery (battery module 206) disposed within the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Frelburger’s ultrasound system 100 with Wong’s battery for improved sizing of the system. See paragraph 4 of Wong.

Regarding claim 14, Frelburger in view of Wong teaches all the limitations of claim 1.
Frelburger further teaches wherein the ultrasound software comprises image processing software (col. 3, lines 54-56 states that “The processor 120 processes the sensed Voltages to create an ultrasound image associated with the reflected signals and displays the image on a display device” so while Frelburger does not explicitly mention ultrasound image acquisition software, that Frelburger’s processor naturally includes memory with instructions for executing the image creation step).

Regarding claim 15, Frelburger in view of Wong teaches all the limitations of claim 14.
Frelburger further teaches wherein, when the docking unit and the mobile display device are coupled, the mobile display device is configured to: 
receive at least a portion of the image processing software from the first memory unit (step 204 of fig. 2 indicates that the PDA is docked to the imaging system which initiates the configuration/control application 150 to control the imaging system in col. 12, lines 46-52), wherein the at least a portion of the ultrasound software comprises the at least a portion of the image processing software (col. 3, lines 54-56 states that “The processor 120 processes the sensed Voltages to create an ultrasound image associated with the reflected signals and displays the image on a display device” so while Frelburger does not explicitly mention ultrasound image acquisition software, that Frelburger’s processor naturally includes memory with instructions for executing the image creation step); and 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793           


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793